DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on March 24, 2021, which has been entered.

Objections to Amendments – Formalities
The amendment to the specification filed on March 24, 2021 is objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). Rewritten paragraphs must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. 

The rewritten paragraph located at col. 10, ll. 28-30 is not amended properly because the use of strikethrough is not permitted in reissue applications.

The claim amendments filed on March 24, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. 

The patent claims are not amended properly because:
Amended claim 1 does not include the same line/paragraph breaks found in patent claim 1. Thus, the claim is improperly identified as “(Original)” and is improperly amended without showing any changes therein.
Amended claim 8 contains double brackets, which are not proper in this reissue application. The omitted text should be enclosed in single brackets.
Amended claim 12 does not include the same line/paragraph breaks found in patent claim 1. Thus, the claim is improperly amended without showing all of the changes therein.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 7,021,698 B2, which issued from Application No. 10/932,572, which did not claim any domestic priority. Accordingly, the “original disclosure” is the disclosure of Application No. 10/932,572 as filed on September 2, 2004. Any subject matter added to the disclosure during the original prosecution of Application No. 10/932,572 or during the prosecution of this reissue application does not constitute a part of the original disclosure.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

Objections to Amendments – New Matter
The amendment filed on March 24, 2021 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter. 

New claims 13, 17 and 18 recite “the gate hinge member entering the notch when the tailgate is pivotally turned and opened” (claim 13, ll. 13-14; claim 17, ll. 8-9; claim 18, ll. 8-9). This constitute new matter because the original disclosure does not describe the disclosed gate hinge member as “entering” the disclosed notch in the disclosed cover “when the tailgate is pivotally turned and opened”. Based on the illustrations provided in Figs. 8, 10, 11, 14-15(b), 17-20 and 22, the disclosed gate hinge member 42, 102, 204 is located in the disclosed notch 5c or groove 110k, 228c in every position. See also col. 12, l. 66 to col. 13, l. 3; col. 16, ll. 58-60; col. 21, ll. 13-16; col. 22, ll. 44-53. The disclosed gate hinge member 42, 102, 204 is not disclosed as “entering” the notch 5c or groove 110k, 228c “when the tailgate is pivotally turned and opened”. 

New claim 14 recites “the hinge base member is at least partly covered by a cover member…” (l. 7). This constitute new matter because the original disclosure does not describe 
Cover the disclosed hinge base member 41, 105, 203 such that the hinge base member is unseen, i.e., is not exposed to view. See col. 5, ll. 41-49; col. 9, ll. 4-9; col. 12, ll. 9-11; col. 13, ll. 29-35 and 47-50; col. 16, ll. 33-35.
Cover an upper part of the disclosed hinge base member 41, 105, 203 to prevent the hinge base member from being exposed to view. See col. 7, ll. 48-49 and 58-62; col. 12, ll. 52-55; col. 19, ll. 28-31; col. 23, ll. 15-18.
The newly claimed “at least partly covered” limitation encompasses constructions in which the cover functions to cover even just a small part of the hinge base member such that much of the hinge base member is exposed to view. This claim scope is not supported by the original disclosure.

New claims 15 and 17 recite that the cover member is “positioned on an extended line of the roof moulding” (claim 15, ll. 1-2; claim 17, ll. 5-6). This constitute new matter because the original disclosure does not describe the disclosed cover 5, 110, 205 as “positioned on an extended line of” the disclosed roof moulding 6, 113, 236. As shown in Figs. 5, 11, 13, 16, 18, 23(a) and 23(b), the disclosed cover 5, 110, 205 connects to and extends rearward from the disclosed roof moulding 6, 113, 236, with an upper surface of the disclosed cover 5, 110, 205 positioned such that it is substantially flush with (i) an upper surface of the disclosed roof moulding 6, 113, 236, and (ii) an outer surface of the rear part of the vehicle. This is described at col. 7, l. 63 to col. 8, l. 7; col. 13, ll. 41-55; col. 16, l. 61 to col. 17, l. 6; col. 21, ll. 52-61; col. 22, l. 54 to col. 23, l. 3. The disclosed roof moulding 6, 113, 236 is not disclosed as having “an extended line”. Further, there are numerous ways in which this newly claimed “extended line” could be defined with respect to the disclosed roof moulding 6, 113, 236 and the disclosed cover 5, 110, 205 such that new claims 15 and 17 encompass constructions/configurations that are beyond the scope of the original disclosure.

Applicant is required to cancel the new matter in the reply to this Office Action.


Defective Priority Claim
The instant application seeks reissue of US Patent No. 7,021,698 B2, which issued from Application No. 10/932,572. The application data sheet (ADS) filed in Application No. 10/932,572 on September 2, 2004 included a foreign priority claim under 35 USC 119(a) to both (i) JP 2003-309919 filed September 2, 2003, and (ii) JP 2003-309484 filed September 2, 2003. 

In Application No. 10/932,572, a paper styled “TRANSMITTAL OF PRIORITY DOCUMENTS” was filed on September 2, 2004. That paper stated that applicant was enclosing certified copies of both (i) JP 2003-309919, and (ii) JP 2003-309484. However, the image file wrapper for Application No. 10/932,572 contains only the certified copy of JP 2003-309919.

Since the certified copy of JP 2003-309484 has not been filed in either Application No. 10/932,572 or this reissue application, applicant has failed to comply with the requirements of 37 CFR 1.55 for receiving the benefit of a claim to foreign priority.

As explained in MPEP 1402, subsection III and also MPEP 1417, reissue is available to correct an error in failing to comply with 37 CFR 1.55 during the pendency of the original application, including the failure to file a certified copy of a foreign priority document. In view of the changes to 37 CFR 1.55 that became effective May 13, 2015, the reissue applicant must also file a petition under 37 CFR 1.55(f) or (g), as appropriate, including a showing of good and sufficient cause for the delay in filing the certified copy.

Reissue Oath/Declaration
The reissue oath/declaration filed on March 24, 2021 is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent 

In the present case, the reissue declaration states the following:
Original patent claim 1 may claim more than patentee had the right to claim in the patent. Hence, new claims 13-18 are being presented which have more narrow scope than that of patent claim 1.

This statement is inadequate for at least two reasons:
The phrase “may claim more…” is only hypothetical. No statement of an existing error in the patent has been set forth. Reissue provides for the correction of at least one actual error. It cannot be based only on speculation.
While patent claim 1 is cited, the statement fails to identify any specific claim language (i.e., a word, phrase, or expression) wherein lies the error requiring correction by reissue, and how it renders the original patent wholly or partly inoperative or invalid.

The reissue declaration filed on March 24, 2021 is also defective because the inventor information has been omitted. Note that the section of Form PTO/AIA /06 containing fields for the name, residence and mailing address of the first-named inventor has been left blank. And note that the box is checked indicating “Additional inventors are named on separately numbered sheets attached hereto”, but no additional sheet(s) was attached to the form.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-18 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  Claims 13-18 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. Claim 16 is included in the rejection because of its dependency.

GROUND 3:  Claims 13-18 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period.

A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

Claims 13-18 are broader in at least one respect than patent claim 1 because these claims recite a “hinge means” (claim 13, l. 4; claim 14, l. 4) whereas patent claim 1 recites a “hinge” (l. 3). As defined in 35 USC 112, sixth paragraph, a means-plus-function limitation is construed to 

GROUND 4:  Claims 13-18 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee. 

The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46. Neither of those conditions is met by this reissue application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 5:  Claims 5, 10 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

Claim 5 requires an open stay “provided in the vicinity of an attaching portion of the gate hinge member”. At col. 11, ll. 15-17, the specification specifically defines the claimed “attaching portion” as the rear bottom part 2g of the groove 2c.1 Note the dashed line, in Fig. 5, extending from the lower end of the piston rod 71 of the stay 7 to a location on the rear part 2a of the vehicle body 2 that is located a substantial distance below the rear bottom part 2g of the groove 2c (i.e., the “attaching portion”). Further, note the illustration, in Fig. 5, of the mounting location of the upper end of the cylinder 72 of the stay 7. Fig. 5 shows a substantial distance between the upper end of the cylinder 72 and the gate hinge member 42 and, thus, a substantial distance between the upper end of the stay 7 and the rear bottom part 2g of the groove 2c (i.e., the “attaching portion”). See the similar illustration of the stay 103 in Fig. 13. No figure shows the stay 7, 103 “provided in the vicinity of” either (i) the “attaching portion” (i.e., the rear bottom part 2g of the groove 2c), or (ii) the disclosed gate hinge member 42, 102, 204. Further, the specification does not provide an explanation of how the stay must be constructed and interconnected with the tailgate and the vehicle body in order to be “provided in the vicinity of” either (i) the “attaching portion” (i.e., the rear bottom part 2g of the groove 2c), or (ii) the disclosed gate hinge member 42, 102, 204. Accordingly, the disclosure fails to provide an adequate written description of the subject matter of claim 5.

Claim 10 requires a hinge cover having “positioning ribs along a longitudinal direction thereof and at both ends in a width direction of an underside thereof” (ll. 1-3). The only embodiment that is disclosed as having “positioning ribs” is the embodiment of Figs. 16-24. See col. 20, ll. 11-27. Fig. 17 shows positioning ribs 205a, 205b extending from the cover 205 in a generally lengthwise direction (from points near a front portion of the cover 205 to points near a rear portion of the cover 205). The same ribs 205a, 205b are shown in cross section in Fig. 22. However, no figure shows such positioning ribs “at both ends in a width direction of an underside” of the cover 205. Further, the specification does not provide an explanation of how the such positioning ribs must be constructed and arranged in order to be “at both ends in a width direction of an underside” of the cover 205. As shown in Fig. 17, the cover 205 has a moulding connection tongue 229 at one end and a curved cover portion 228 at the other end, both of which would seem to interfere with the provision of positioning ribs 205a, 205b “at both ends in a 

Claim 10 recites “the positioning ribs…allowing an adjustment of a position of the hinge cover” (ll. 3-5). The positioning ribs 205a, 205b are disclosed as being brought into contact with (i.e., resting on) the shoulders 206a, 207a of the vehicle body portions 206, 207 such that the end portions 251a, 251b of the cover 205 are securely supported and the cover 205 is prevented from moving laterally. See Figs. 22 and 24; col. 20, ll. 20-27. Such a construction does not provide for “adjustment of a position of the hinge cover”. Further, the specification fails to explain any means for providing such adjustment. Accordingly, the disclosure fails to provide an adequate written description of the subject matter of claim 10.

Claim 11 is included in the rejection because of its dependency.

GROUND 6:  Claims 13-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. See the explanation above. Claim 16 is included in the rejection because of its dependency.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 7:  Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claims 1, 13 and 14, the term “rear part structure” (l. 1) is indefinite because it is unclear whether this refers to a “rear” of a “part-structure”, or a “rear part” of a “structure”.

In claims 1, 13 and 14, the term “a rear part” (claim 1, l. 3; claims 13 and 14, l. 4) is indefinite because it is unclear how this element relates to the “rear part structure” (l. 1). Is the “rear part” (l. 3) distinct from the “rear part structure”? If not, how does the “rear part” (l. 3) differ from the “rear part structure”?

In claims 1, 13 and 14, the recitation “a gate hinge member attached to the tailgate which is pivotally attached to the hinge base member” (claim 1, ll. 4-5; claims 13 and 14, ll. 5-6) is indefinite because it is unclear whether “which is…” (l. 5) refers back to and modifies the “gate hinge member” (l. 4) or the “tailgate” (l. 5).

In claim 2, the recitation “the gate hinge member extends along a direction where the tailgate is opened and closed” is inaccurate. The “direction where the tailgate is opened and closed” is actually two arc-shaped directions represented by arrows D, E in Figs. 5-8. The gate hinge member 42 does not extend in these opening and closing directions D, E. Further, a “direction” does not have an inherent location; thus, it is inaccurate to use the term “where” to define a “direction”.

In claim 4, the term “the vertical direction of the vehicle” (ll. 2-3) lacks proper antecedent basis. Further, a vehicle, such as the disclosed automobile, does not have any clearly defined “vertical direction”.

In claim 5, the term “open stay” (l. 1) is inaccurate because the corresponding element is not a stay that is “open”. Rather, the corresponding element is a telescopic damper or gas spring that functions to hold the tailgate in its open position. See col. 2, ll. 59-63; col. 3, ll. 1-3; col. 13, ll. 7-15.

In claim 5, the recitation “open stay for fixing” (ll. 1-2) is inaccurate because the corresponding element does not serve a “fixing” function, i.e., it does not “fix” the tailgate with respect to the vehicle body. Rather, it allows the tailgate to pivot relative to the vehicle body while functioning to hold the tailgate in its open position.

In claim 5, the recitation “provided in the vicinity of an attaching portion of the gate hinge member” (l. 2) fails to accurately describe the disclosed open stay. At col. 11, ll. 15-17, the specification specifically defines the claimed “attaching portion” as the rear bottom part 2g of the groove 2c.  Note the dashed line, in Fig. 5, extending from the lower end of the piston rod 71 of the stay 7 to a location on the rear part 2a of the vehicle body 2 that is located a substantial distance below the rear bottom part 2g of the groove 2c (i.e., the “attaching portion”). Further, note the illustration, in Fig. 5, of the mounting location of the upper end of the cylinder 72 of the stay 7. Fig. 5 shows a substantial distance between the upper end of the cylinder 72 and the gate hinge member 42 and, thus, a substantial distance between the upper end of the stay 7 and the rear bottom part 2g of the groove 2c (i.e., the “attaching portion”). See the similar illustration of the stay 103 in Fig. 13. No figure shows the stay 7, 103 “provided in the vicinity of” either (i) the “attaching portion” (i.e., the rear bottom part 2g of the groove 2c), or (ii) the disclosed gate hinge member 42, 102, 204.

In claim 6, the recitation “continuously extending from a roof moulding” is inaccurate. The term “continuously” means without interruption or gaps. This would require the hinge cover to be formed in one piece with the roof moulding, but that is not how the hinge cover is disclosed. Instead, as shown in Figs. 5, 11, 13, 14, 16-18, 23(a) and 23(b), the hinge cover 5, 110, 205 is a separate piece from the roof moulding 6, 113, 236 such that an interruption/gap is formed between a rear portion of the roof moulding 6, 113, 236 and a front portion of the hinge cover 5, 110, 205. Even though the interruption/gap is intended to be small, it exists nevertheless so that the structure is not continuous. This is especially clear from the illustration in Figs. 23(a) and 23(b).

In claim 7, the term “a roof moulding” (l. 2) is indefinite because it is unclear how this “roof moulding” introduced in claim 7 relates to the “roof moulding” previously introduced in claim 6 (see l. 2). Is this the same “roof moulding”, or are they different structures?

In claim 7, the recitation “a roof moulding fitted in the groove” (l. 2) is indefinite because it is broader in scope than the previous recitation “a roof moulding secured in the groove” in claim 6 (see ll. 2-3), i.e., “fitted in” in claim 7 is broader than “secured in” in claim 6. A 

In claim 8, the recitation “which is continuous with” is indefinite. See the explanation above with respect to claim 6.

In claim 8, the term “the roof moulding fitted in the groove” (l. 3) is indefinite because it is unclear whether this term refers to the “roof moulding” introduced in claim 6 (see ll. 2-3) or the “roof moulding” introduced in claim 7 (see l. 2). Further, the use of “fitted in” in claim 8 is indefinite for the same reasons given above with respect to claim 7.

In claim 9, the term “a rear end of the roof moulding” is indefinite because it is unclear how this “rear end of the roof moulding” introduced in claim 9 relates to the “rear end of a roof moulding” previously introduced in claim 7 (see l. 2). Is this the same “rear end”, or are they different structures?

In claim 10, the recitation “the hinge cover has positioning ribs along a longitudinal direction thereof” (ll. 1-2) is inaccurate. As shown in Fig. 17, and as described in the specification, the hinge cover 205 has a tapered shape and the positioning ribs 205a, 205b follow this tapered shape. Thus, the ribs 205a, 205b are not positioned “along a longitudinal direction” of the cover 205. Instead, they are angled slightly relative to such a longitudinal direction.

In claim 10, the recitation “the hinge cover has positioning ribs…and at both ends in a width direction of an underside thereof” (ll. 1-3) does not conform to the description of the invention in the specification. The only embodiment that is disclosed as having “positioning ribs” is the embodiment of Figs. 16-24. See col. 20, ll. 11-27. Fig. 17 shows positioning ribs 205a, 205b extending from the cover 205 in a generally lengthwise direction (from points near a front portion of the cover 205 to points near a rear portion of the cover 205). The same ribs 205a, 205b are shown in cross section in Fig. 22. However, no figure shows such positioning ribs “at both ends in a width direction of an underside” of the cover 205. Further, the specification does not provide an explanation of how the such positioning ribs must be constructed and arranged in 

In claim 10, the terms “the side edge of the roof panel” (ll. 3-4) and “the upper edge of the side frame” (l. 4) lack proper antecedent basis.

In claim 10, the recitation “the positioning ribs…allowing an adjustment of a position of the hinge cover” (ll. 3-5) is indefinite. The positioning ribs 205a, 205b are disclosed as being brought into contact with (i.e., resting on) the shoulders 206a, 207a of the vehicle body portions 206, 207 such that the end portions 251a, 251b of the cover 205 are securely supported and the cover 205 is prevented from moving laterally. See Figs. 22 and 24; col. 20, ll. 20-27. Such a construction does not provide for “adjustment of a position of the hinge cover”. Further, the specification fails to explain any means for providing such adjustment. Accordingly, the scope of claim 10 is unclear since the disclosure fails to provide an adequate written description of its subject matter.

In claim 12, the recitation “A method for attaching a tailgate hinge member, comprising the steps of” (ll. 1-2) is indefinite because the steps of “connecting” (5-6) and “engaging” (ll. 6-7) does not constitute steps of “attaching a tailgate hinge member” (l. 1). Thus, the preamble does not accurately characterize the scope of the claim.

In claims 13 and 14, the term “hinge means” (l. 4) is indefinite. As defined in 35 USC 112, sixth paragraph, a means-plus-function limitation is construed to cover the corresponding structure described in the specification and equivalents thereof. In this case, the specification describes the disclosed tailgate 3, 101, 201 as being attached to the rear part 2a of the vehicle body 2, 104 by hinges 4, 102/105/111, 202, wherein the hinges include a base 41, 105, 203 pivoted to a plate-like member 42, 102, 204 by a hinge pin 43, 111, 218. Such a hinge 

In claims 13, 17 and 18, the recitation “groove formed on an upper side a roof portion of the vehicle body” (claim 13, l. 8) or “groove formed on an upper side of a roof portion of the vehicle body” (claims 17 and 18, ll. 2-3) is indefinite because the disclosed grooves 2c, 2c are not formed “on” an upper side of the roof portion 2b. Rather, the grooves 2c, 2c are formed in and/or extend into the upper side of the roof portion 2b. Further, in claim 13 “groove formed on an upper side a roof portion of the vehicle body” (l. 8) is not correct grammatically.

Claims 13, 17 and 18 are indefinite because they recite “the hinge base member comprises: a fixing part…and a connection portion…” (claim 13, ll. 7-9; claims 17 and 18, ll. 1-3), but it fails to define any relationship between the “connection portion” and the “fixing part” of the hinge base member. Merely listing structural elements without defining any structural relationship therebetween renders the claim indefinite.

In claims 13, 17 and 18, the term “a front end side” (claim 13, l. 11; claims 17 and 18, l. 6)” is confusing and unconventional. How does the “end” relate to and/or modify the “side”? How can an element constitute both an “end” and a “side”?

In claims 13, 17 and 18, the recitation “a connection portion…is pivotally supported by the hinge base member disposed inside the mohican groove” (ll. claim 13, ll. 11-12; claim 17, ll. 6-8; claim 18, ll. 6-7) is indefinite because it is unclear whether “disposed inside the mohican groove” refers to and modifies the “connection portion” or the “hinge base member”. Further, “the hinge base member disposed inside the mohican groove” lacks proper antecedent basis since the hinge base member is not previously defined as “disposed inside the mohican groove”. Rather, the hinge base member is previously defined as “attached into the mohican groove” (claim 13, l. 5) or “fixed in the mohican groove” (claim 14, l. 5).

In claims 13, 17 and 18, the recitation “the gate hinge member entering the notch when the tailgate is pivotally turned and opened” (claim 13, ll. 13-14; claim 17, ll. 8-9; claim 18, ll. 8-9) is inaccurate. The original disclosure does not describe the disclosed gate hinge member as “entering” the disclosed notch in the disclosed cover “when the tailgate is pivotally turned and opened”. Based on the illustrations provided in Figs. 8, 10, 11, 14-15(b), 17-20 and 22, the disclosed gate hinge member 42, 102, 204 is located in the disclosed notch 5c or groove 110k, 228c in every position. See also col. 12, l. 66 to col. 13, l. 3; col. 16, ll. 58-60; col. 21, ll. 13-16; col. 22, ll. 44-53. The disclosed gate hinge member 42, 102, 204 is not disclosed as “entering” the notch 5c or groove 110k, 228c “when the tailgate is pivotally turned and opened”. 

In claims 13, 17 and 18, “parting” (claim 13, l. 14; claims 17 and 18, l. 9) fails to accurately describe element 3b shown in Figs. 5-8. The word “parting” refers to a location where a separation occurs, or the action of dividing something into parts. It does not describe a structural element of the tailgate 330. And it is not a conventional term in the automobile art.

In claims 13, 17 and 18, the recitation “parting…disposed at a position apart reward from the hinge pin” (claim 13, ll. 14-15; claims 17 and 18, ll. 9-10) is indefinite because it is grammatically incorrect and confusing. Assuming “reward” should read “rearward”, the expression “disposed at a position apart rearward” is also grammatically incorrect.

In claim 14, the recitation “the hinge means is installed at this portion” (ll. 9-10) is indefinite because it is not clear which element(s) in claim 14 is referred to by the term “this portion”. Does “this portion” refer to a singular element or plural elements? Further, “this portion” lacks proper antecedent basis.

In claims 15 and 16, the recitation “A rear part structure of a vehicle according to claim 13” (l. 1) is inconsistent with the recitation “A rear part structure of a vehicle body” in the preamble of claim 13. That is, line 1 of claim 13 recites a “vehicle body”, not a “vehicle”.

In claim 15, the recitation “the cover member is positioned on an extended line of the roof moulding” is indefinite because a structural element cannot be “positioned on” a “line” since a “line” is an imaginary construct, not a structural element.

In claim 16, the recitation “the cover member is separate from the roof moulding” is indefinite because it is unclear how this recitation further limits previous claim 13. Claim 13 recites the “cover member” (l. 10) and the “roof moulding” (l. 10) as separate elements. Thus, the claim 13 already requires the cover member to be “separate from” the roof moulding. Further, any other interpretation of claim 13 would require the incorporation of new matter since the original disclosure only describes embodiments in which the cover member is separate from the roof moulding.

In claims 17 and 18, the recitation “the roof moulding provided in the mohican groove” (claim 17, l. 6; claim 18, ll. 5-6) is indefinite because it is broader in scope than the previous recitation “a roof moulding fixed in the mohican groove” in claim 14 (see l. 8), i.e., “provided in” in claims 17 and 18 is broader than “fixed in” in claim 14. A dependent claim is indefinite if it encompasses a broader scope than the claim from which it depends.

In claims 17 and 18, the recitation “A rear part structure of a vehicle according to claim 14” (l. 1) is inconsistent with the recitation “A rear part structure of a vehicle body” in the preamble of claim 14. That is, line 1 of claim 14 recites a “vehicle body”, not a “vehicle”.

In claim 18, the recitation “the cover member which is separate from the roof moulding” (ll. 5-6) is indefinite because it is unclear how this recitation further limits previous claim 14. Claim 14 recites the “cover member” (l. 7) and the “roof moulding” (l. 8) as separate elements. Thus, the claim 14 already requires the cover member to be “separate from” the roof moulding. Further, any other interpretation of claim 14 would require the incorporation of new matter since the original disclosure only describes embodiments in which the cover member is separate from the roof moulding.



Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Eke”
US Patent No. 4,620,743

“Hiroharu”
JP Publication No. H01-057923 U (with English translation)

“Iwatsuki et al.”
JP Publication No. 2003-072377 A (with English translation)

“Licher”
EP Publication No. 0 325 707 A2 (with English translation)

“Ota et al.”
JP Publication No. S61-189964 U (with English translation)

“Parkinson”
US Patent No. 5,997,072

“Sugai et al.”
JP Publication No. 2000-071776 A (with English translation)

“Taunay”
EP Publication No. 0 196 968 A1 (with English translation)

“Toshihiro et al.”
JP Publication No. S63-097782 A (with English translation)

“Yoshiaki et al.”
JP Publication No. S61-115722 U (with English translation)

“Yoshio et al. ‘517”
JP Publication No. H02-076517 U (with English translation)

“Yoshio et al. ‘519”
JP Publication No. H02-076519 U (with English translation)



Pre-AIA  – First to Invent
The present reissue application does not contain claims to a claimed invention having an effective filing date after March 16, 2013. Accordingly, this application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

GROUND 8:  Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(b) as being anticipated by Yoshio et al. ‘519.
With respect to claim 1, Yoshio et al. ‘519 discloses a vehicle rear structure comprising:
A rear hatch/gate 4 installed at a rear part of a vehicle 1. See Figs. 1-6; p. 5, ll. 25-362.
A groove 7 formed in a longitudinal direction of the vehicle 1 at a junction portion of a roof panel 6 and a side frame 10 of the vehicle. See Figs. 1-6; p. 5, l. 27 to p. 6, l. 9.
A hinge 9 (Figs. 3-4) or 9A (Figs. 5-6) coupling the rear hatch/gate 4 to the groove 7. See Figs. 3-6; p. 5, ll. 27-36. The hinge 9 includes:
A hinge base member 17 attached into a rear end portion of the groove 7. See Figs. 3-6; p. 6, ll. 14-23; p. 7, ll. 5-9.
A gate hinge member 20 (Figs. 3-4) or 23 (Figs. 5-6) that is (a) attached to the rear hatch/gate 4, and (b) pivotally attached to the hinge base member 17 by a hinge pin 22 or 22A. See Figs. 3-6; p. 6, ll. 24-35; p. 7, ll. 5-13; p. 7, l. 35 to p. 8, l. 12.
With respect to claim 2, the gate hinge member 20 or 23 extends along a direction where the rear hatch/gate 4 is opened and closed. See Figs. 3-6.
With respect to claim 3, the gate hinge member 20 or 23 is attached to a side plane portion of the rear hatch/gate 4. See Figs. 4 and 6; p. 6, ll. 24-35; p. 7, l. 35 to p. 8, l. 12. It is noted that “side” encompasses a top side and a bottom side (not just lateral sides).

With respect to claims 6-8, the hinge base member 17 is covered by a hinge cover 16 that is secured in the groove 7 to a rear of a roof molding 15 such that an upper surface of the hinge cover 16 is flush with an upper surface of the roof molding 15, i.e., a substantially continuous upper surface is defined by the roof molding 15 and the hinge cover 16 (which collectively form cover/molding assembly 8). See Figs. 1-6; p. 5, ll. 29-32; p. 6, ll. 10-23; p. 7, ll. 1-4, 19-22 and 27-30.
With respect to claim 7, see Figs. 4 and 6, which show a front portion of the hinge cover 16 in contact with a rear end of the roof molding 15. Further, both the hinge cover 16 and the roof molding 15 are connected to the groove 7. Thus, the front portion of the hinge cover 16 is connected to the rear end of the roof molding 15.
With respect to claim 8, the hinge cover 16 and the roof molding 15 (which collectively form cover/molding assembly 8) are made of the same material. See p. 5, ll. 31-32. Thus, hinge cover 16 and roof molding 15 have the same design appearance. See also p. 7, ll. 19-22.
With respect to claim 9, a discontinuity exists between the front portion of the hinge cover 16 and the rear end of the roof molding 15. See Figs. 4 and 6. Thus, the hinge cover 16 is connected to a rear end of the roof molding 15 so as to allow a relative displacement of the hinge cover 16 with respect to a longitudinal direction of the roof molding 15. Such a relative displacement occurs during assembly and disassembly. Further, such a relative displacement is possible when assembled (even if not necessarily intended).

GROUND 9:  Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(b) as being anticipated by Yoshio et al. ‘517.
With respect to claim 1, Yoshio et al. ‘517 discloses a vehicle rear structure comprising:
A rear hatch/gate 4 installed at a rear part of a vehicle 1. See Figs. 1-4; p. 2, ll. 40-513.
A groove 7 formed in a longitudinal direction of the vehicle 1 at a junction portion of a roof panel 6 and a side frame 10 of the vehicle. See Figs. 1-4; p. 2, ll. 44-51; p. 2, l. 56 to p. 3, l. 6.
A hinge 9 coupling the rear hatch/gate 4 to the groove 7. See Figs. 3-4; p. 2, ll. 46-51. The hinge 9 includes:
A hinge base member 17 attached into a rear end portion of the groove 7. See Figs. 3-4; p. 3, ll. 1-11 and 22-23.
A gate hinge member 20 that is (a) attached to the rear hatch/gate 4, and (b) pivotally attached to the hinge base member 17 by a hinge pin 23. See Figs. 3-4; p. 3, ll. 11-28.
With respect to claim 2, the gate hinge member 20 extends along a direction where the rear hatch/gate 4 is opened and closed. See Figs. 3-4.
With respect to claim 3, the gate hinge member 20 is attached to a side plane portion of the rear hatch/gate 4. See Fig. 4; p. 3, ll. 11-13 and 24-26. It is noted that “side” encompasses a top side and a bottom side (not just lateral sides).
With respect to claim 5, a stay 11 for holding the rear hatch/gate 4 in an open condition is attached at one end to the side frame 10 and at another end to the rear hatch/gate 4. See Fig. 1; p. 2, ll. 48-50. As broadly recited, the stay 11 is provided “in the vicinity of” the groove 7 (i.e., an “attaching portion” of the hinge 9).
With respect to claim 6, the hinge base member 17 is covered by a hinge cover defined by a rear end portion of a roof molding 8 that is secured in the groove 7 such that the hinge cover and the roof molding 8 have a continuous upper surface. See Figs. 1-4; p. 2, ll. 45-46; p. 3, ll. 4-11, 22-28 and 31-39.

GROUND 10:  Claims 1-3 and 5 are rejected under 35 U.S.C. 102(b) as being anticipated by Eke.
With respect to claim 1, Eke discloses a vehicle rear structure comprising:
A rear hatch/gate 18 (Fig. 1) or 76 (Fig. 8) installed at a rear part of a vehicle 10 (Fig. 1) or 70 (Fig. 8). See Figs. 1-2, 5 and 8; col. 2, ll. 43-50; col. 4, ll. 11-20.
A track 32 defining a groove 34 formed in a longitudinal direction of the vehicle 10 (Fig. 1) or 70 (Fig. 8) at a junction portion of a roof panel 14 (Fig. 1) or 72 
A hinge 38 coupling the rear hatch/gate 18 (Fig. 1) or 76 (Fig. 8) to the groove 34. See Figs. 1-5 and 8; col. 2, ll. 48-51; col. 3, ll. 15-18. The hinge 38 includes:
A hinge base member 40 attached into the groove 34. See Figs. 2-4; col. 2, l. 63 to col. 3, l. 2.
A gate hinge member 46 that is (a) attached to the rear hatch/gate 18 (Fig. 1) or 76 (Fig. 8), and (b) pivotally attached to the hinge base member 40 by a hinge pin 48. See Fig. 2; col. 2, ll. 63-65; col. 3, ll. 2-4.
With respect to claim 2, the gate hinge member 46 extends along a direction where the rear hatch/gate 18 (Fig. 1) or 76 (Fig. 8) is opened and closed. See Figs. 1-2 and 5.
With respect to claim 3, the gate hinge member 46 is attached to a side plane portion of the rear hatch/gate 18 (Fig. 1) or 76 (Fig. 8). See Figs. 1-2. It is noted that “side” encompasses a top side and a bottom side (not just lateral sides).
With respect to claim 5, a stay 20 for holding the rear hatch/gate 18 (Fig. 1) or 76 (Fig. 8) in an open condition is attached at one end to the side frame 15 and at another end to the rear hatch/gate 18 (Fig. 1) or 76 (Fig. 8). See Figs. 1 and 8; col. 3, ll. 5-20. As broadly recited, the stay 20 is provided “in the vicinity of” the groove 34 (i.e., an “attaching portion” of the hinge 38).

GROUND 11:  Claims 1-3 are rejected under 35 U.S.C. 102(b) as being anticipated by Ota et al.
With respect to claim 1, Ota et al. discloses a vehicle rear structure comprising:
A rear hatch/gate 9 installed at a rear part of a vehicle. See Figs. 1-2; p. 2, ll. 1-10 and 20-224.
A groove 18 formed in a longitudinal direction of the vehicle at a junction portion of a roof panel 1 and a side frame 17 of the vehicle. See Figs. 1-3; p. 3, ll. 25-29.
A hinge 2 coupling the rear hatch/gate 9 to the groove 18. See Figs. 1-3; p. 3, ll. 25-29. The hinge 2 includes:
A hinge base member 3 attached into a rear end portion of the groove 18. See Figs. 1-3; p. 3, ll. 25-32.
A gate hinge member 8 that is (a) attached to the rear hatch/gate 9, and (b) pivotally attached to the hinge base member 3 by a hinge pin that defines a hinge axis 7. See Figs. 1-2; p. 4, ll. 2-7.
With respect to claim 2, the gate hinge member 8 extends along a direction where the rear hatch/gate 9 is opened and closed. See Figs. 1-2.
With respect to claim 3, the gate hinge member 8 is attached to a side plane portion of the rear hatch/gate 9. See Fig. 2. It is noted that “side” encompasses a top side and a bottom side (not just lateral sides).

GROUND 12:  Claims 1-3, 5, 6 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Licher in view of Yoshio et al. ‘519 or Ota et al.
With respect to claims 1 and 14, Licher discloses a vehicle rear structure comprising:
A rear hatch/gate 3 installed at a rear part of a vehicle body 1. See Figs. 1-2; ¶¶ 0006-00075.
A groove 5 formed in a longitudinal direction within a roof panel 2 of the vehicle body 1, with a rear end portion of the groove 5 leading into and including a widened recess 7. See Figs. 1-3; ¶ 0007.
A hinge 4, 8, 9 coupling the rear hatch/gate 3 to the widened recess 7. See Figs. 1-3; ¶¶ 0006-0007. The hinge includes:
A hinge base member 8 attached into the widened recess 7 at the rear end portion of the groove 5. See Figs. 1-3; ¶ 0007.
A gate hinge member 9 that is (a) attached to the rear hatch/gate 3, and (b) pivotally attached to the hinge base member 8 by a hinge pin that defines a hinge axis 4. See Figs. 1-3; ¶¶ 0006-0007.
With respect to claims 1 and 14, Licher fails to specify that the groove 5 is formed at a junction portion of the roof panel 2 and a side frame.

As explained in GROUND 11, Ota et al. teaches a groove 18 formed in a longitudinal direction of the vehicle at a junction portion of a roof panel 1 and a side frame 17 of the vehicle. See Figs. 1-3; p. 3, ll. 25-29.
Further, the skilled artisan would appreciate that such a groove is old and well-known.
From the teachings of Yoshio et al. ‘519 or Ota et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Licher by positioning the groove 5 at a junction portion of the roof panel 2 and a side frame because it is known that such a construction facilitates the assembly of the roof panel and the side frame. Further, such a construction provides a beneficial location for the groove in terms of its functioning as a rain gutter and/or as a roof rail support.
With respect to claim 2, Licher’s gate hinge member 9 extends along a direction where the rear hatch/gate 3 is opened and closed. See Figs. 1-2.
With respect to claim 3, Licher’s gate hinge member 9 is attached to a side plane portion of the rear hatch/gate 3. See Figs. 1-2. It is noted that “side” is not limited to a lateral side.
With respect to claim 5, Licher lacks the claimed stay. As explained in GROUND 8, Yoshio et al. ‘519 teaches a stay 11 for holding the rear hatch/gate 4 in an open condition, with the stay 11 attached at one end to the side frame 10 and at another end to the rear hatch/gate 4. See Fig. 1; p. 5, ll. 32-36. As broadly recited, the stay 11 is provided “in the vicinity of” the groove 7 (i.e., an “attaching portion” of the hinge 9). Further, the skilled artisan would appreciate that the use of such a stay is old and well-known. Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Licher to include the claimed stay in order to hold the rear hatch/gate open, thereby easing the burden on the user and providing increased convenience.
With respect to claims 6 and 14, Licher’s hinge base member 8 is covered by a hinge cover 12, and Licher’s groove 5 receives a roof molding 6 such that an upper surface of the hinge cover 12 is substantially flush with an upper surface of the roof molding 6, i.e., a substantially continuous upper surface is defined by the roof molding 6 and the hinge cover 12. See Figs. 1-3; ¶ 0007.


GROUND 13:  Claims 1-3, 6 and 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Toshihiro et al. in view of Licher and Ota et al.
With respect to claims 1, 13 and 14, Toshihiro et al. discloses a vehicle rear structure comprising:
A rear hatch/gate 1 installed at a rear part of a vehicle. See Figs. 1-2 and 7; p. 3, ll. 1-9; p. 4, ll. 9-106.
A recess 3 formed in a rear end portion of a roof panel 2 of the vehicle. See Figs. 1-3 and 7; p. 4, ll. 14-16.
A hinge 10 coupling the rear hatch/gate 1 to the recess 3. See Figs. 1 and 3-4; p. 4, ll. 9-16 The hinge 10 includes:
A hinge base member 12 attached into the recess 3 at the rear end portion of the roof panel 2. See Figs. 1 and 4; p. 4, ll. 11-22.
A gate hinge member 11 that is (a) attached to the rear hatch/gate 1, and (b) pivotally attached to the hinge base member 12 by a hinge pin. See Figs. 1 and 4; p. 4, ll. 9-13.
With respect to claims 1, 13 and 14, Toshihiro et al. fails to disclose that the recess 3 constitutes an end portion (or a widened end portion in the case of claim 14) of a longitudinal groove that is formed at a junction portion of the roof panel 2 and a side frame.
As explained in GROUND 12, Licher teaches:
A groove 5 formed in a longitudinal direction within a roof panel 2 of the vehicle body 1, with a rear end portion of the groove 5 leading into and including a widened recess 7. See Figs. 1-3; ¶ 0007.
A hinge 4, 8, 9 coupling the rear hatch/gate 3 to the widened recess 7. See Figs. 1-3; ¶¶ 0006-0007. The hinge includes:
A hinge base member 8 attached into the widened recess 7 at the rear end portion of the groove 5. See Figs. 1-3; ¶ 0007.
A gate hinge member 9 that is (a) attached to the rear hatch/gate 3, and (b) pivotally attached to the hinge base member 8 by a hinge pin that defines a hinge axis 4. See Figs. 1-3; ¶¶ 0006-0007.
As explained in GROUND 11, Ota et al. teaches:
A groove 18 formed in a longitudinal direction of the vehicle at a junction portion of a roof panel 1 and a side frame 17 of the vehicle. See Figs. 1-3; p. 3, ll. 25-29.
A hinge 2 coupling the rear hatch/gate 9 to the groove 18. See Figs. 1-3; p. 3, ll. 25-29. The hinge 2 includes:
A hinge base member 3 attached into a rear end portion of the groove 18. See Figs. 1-3; p. 3, ll. 25-32.
A gate hinge member 8 that is (a) attached to the rear hatch/gate 9, and (b) pivotally attached to the hinge base member 3 by a hinge pin that defines a hinge axis 7. See Figs. 1-2; p. 4, ll. 2-7.
From the teachings of Licher and Ota et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Toshihiro et al. by providing a groove 5 at a junction portion of the roof panel 2 and a side frame, with the recess 3 forming an end portion (or a widened end portion in the case of claim 14) of the groove, because it is known that such a construction facilitates the assembly of the roof panel and the side frame. Further, such a construction is beneficial in terms of the groove functioning as a rain gutter and/or as a roof rail support.
With respect to claim 2, the gate hinge member 11 of Toshihiro et al. extends along a direction where the rear hatch/gate 1 is opened and closed. See Figs. 1 and 4.
With respect to claim 3, the gate hinge member 11 of Toshihiro et al. is attached to a side plane portion of the rear hatch/gate 1. See Fig. 1. It is noted that “side” is not limited to a lateral side.
With respect to claims 6 and 13-18, the hinge base member 12 of Toshihiro et al. is covered by a hinge cover 21 such that an upper surface of the hinge cover 21 is substantially flush with an upper surface of the roof panel 2. See Figs. 1-4; p. 4, ll. 22-30 and 35. Further, Licher’s hinge base member 8 is covered by a hinge cover 12, and Licher’s groove 5 receives a 
With respect to claims 13 and 14, Licher’s groove 5 and the groove 18 of Ota et al. each constitute a “mohican groove” as that term is used/defined in applicant’s specification. Further, as noted above, a rear end portion of Licher’s groove 5 leads into and includes the widened recess 7.
With respect to claims 13, 17 and 18, the hinge cover 21 of Toshihiro et al. includes a notch 24 at a rear end portion thereof for receiving the gate hinge member 11 as the gate hinge member 11 moves to the open condition. See Figs. 1 and 3-4; p. 4, ll. 30-34. Further, a “parting” 1a at an upper end of the rear hatch/gate 1 is spaced rearward from the hinge pin. See Fig. 1; p. 4, l. 35.
With respect to claims 16 and 18, Licher’s hinge cover 12 is separate from the roof molding 6. Toshihiro et al. discloses a similar hinge cover 21.

GROUND 14:  Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over any one of:
Yoshio et al. ‘519 in view of Iwatsuki et al.
Yoshio et al. ‘517 in view of Iwatsuki et al.
Eke in view of Iwatsuki et al.
Ota et al. in view of Iwatsuki et al.
Licher in view of Yoshio et al. ‘519 or Ota et al. and further in view of Iwatsuki et al.
Toshihiro et al. in view of Licher and Ota et al. and further in view of Iwatsuki et al.
See GROUND 8 for a detailed discussion of Yoshio et al. ‘519.
See GROUND 9 for a detailed discussion of Yoshio et al. ‘517.

See GROUND 11 for a detailed discussion of Ota et al.
See GROUND 12 for a detailed discussion of Licher in view of Yoshio et al. ‘519 or Ota et al.
See GROUND 13 for a detailed discussion of Toshihiro et al. in view of Licher and Ota et al.
The prior art relied upon in GROUNDS 8-13 fails to teach a gate hinge member adjustable in at least one of a longitudinal direction and a vertical direction with respect to the rear hatch/gate. 
Iwatsuki et al. teaches a rear hatch/gate 301 connected to a rear end portion of a vehicle body (i.e., roof) 201 by a hinge 2. See Fig. 1; ¶ 00317. The hinge 2 includes a hinge base member 103 connected to a gate hinge member 22 by a hinge pin 152. See Figs. 1-2; ¶¶ 0032-0037. The gate hinge member 22 is provided with adjustment plates 24 that provide adjustment in both a longitudinal direction and a vertical direction with respect to the rear hatch/gate 301. See Figs. 1-5; ¶¶ 0035, 0037-0064.
From the teachings of Iwatsuki et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify any one of (i) Yoshio et al. ‘519, (ii) Yoshio et al. ‘517, (iii) Eke, (iv) Ota et al., (v) the Licher and Yoshio et al. ‘519 or Ota et al. combination, and (vi) the Toshihiro et al., Licher and Ota et al. combination by constructing the gate hinge member to be adjustable in at least one of a longitudinal direction and a vertical direction with respect to the rear hatch/gate. As taught by Iwatsuki et al., and as understood by the skilled artisan, it is desirable to provide for such adjustment so that the rear hatch/gate can be properly and neatly positioned within the vehicle body.
 
Claim Objections
Claims 15-18 are objected to because:
In claims 15 and 16, at l. 1, “claim 13,wherein” should read “claim 13, wherein
In claims 17 and 18, at l. 1, “claim 14,wherein” should read “claim 14, wherein”, i.e., a space is missing.
Appropriate correction is required.

Specification
The specification is objected to because the foreign priority claim stated in the first paragraph of the specification is inaccurate, i.e., it is not in accordance with the foreign priority claim in Application No. 10/932,572.

The application data sheet (ADS) filed in Application No. 10/932,572 on September 2, 2004 included a foreign priority claim under 35 USC 119(a) to both (i) JP 2003-309919 filed September 2, 2003, and (ii) JP 2003-309484 filed September 2, 2003. The ADS also listed JP 2003-310102 filed September 2, 2003 but stated that “NO” priority was claimed to JP 2003-310102.

The declaration filed in Application No. 10/932,572 on November 4, 2004 included a foreign priority claim under 35 USC 119(a) that was the same as that made in the ADS. That is, the declaration (a) indicated a foreign priority claim to both JP 2003-309919 and JP 2003-309484, and (b) listed JP 2003-310102 but stated that priority was “Not” claimed to JP 2003-310102.

Thus, the first paragraph of the specification inaccurately states that the application claims foreign priority to JP 2003-310102. Correction is required.

The specification is objected to because it contains numerous errors and inaccuracies. Many of the errors and inaccuracies stem from a failure to conform to proper English grammar and ordinary usage. Many examples are listed below. A thorough revision of the specification is required.

The following errors and inaccuracies are noted:
At col. 1, ll. 39 and 44, “vehicle 300” is inconsistent with the earlier term “vehicle body 300” (col. 1, l. 31).
At col. 1, l. 45, the term “welding bolt” is unconventional, i.e., it is not a well-known type of fastener. Rather, “welding” and “bolting” are alternative methods of fastening. Thus, “welding bolt 335” does not accurately describe element 335 shown in Fig. 1.
At col. 1, l. 49, “ceiling surface 305” fails to accurately describe element 305 shown in Fig. 1. Note that element 305 is an upper exterior surface of the vehicle roof that is exposed to the outside. It is not a “ceiling” surface, i.e., an upper interior surface of a room or compartment.
At col. 1, ll. 58, 60 and 63, “parting 333” fails to accurately describe element 333 shown in Fig. 1. The word “parting” refers to a location where a separation occurs, or the action of dividing something into parts. It does not describe a structural element of the tailgate 330. And it is not a conventional term in the automobile art.
At col. 2, ll. 4 and 10, “ceiling surface 305” is inaccurate for the reasons given above.
At col. 2, l. 6, “parting 333” is inaccurate for the reasons given above.
At col. 2, l. 31, “welding bolts 335” is inaccurate for the reasons given above.
At col. 2, ll. 38-41, “The one end of the open stay is supported at both sides of the tailgate 330 and the other end thereof is supported at both sides of the gate opening portion 303…” is inaccurate. A singular “stay” cannot be “supported at both sides of the tailgate 330 and…at both sides of the gate opening portion 303”. This would require two stays—one at each side of the tailgate. See col. 3, ll. 1-3.
At col. 2, ll. 42-45, “…the attaching position of the open stay…intervening between the tailgate 330 secured at the end portion in the vehicle width direction of the gate opening portion 303 and the vehicle body 300 is offset…” is confusing and incorrect grammatically. Further, “the end portion…of the gate opening portion 330” (ll. 44-45) is inconsistent with the earlier reference to “both sides of the gate opening portion 303” (ll. 40-41).
At col. 2, ll. 37, 39, 42, 50, 59, 62 and 66, “open stay” is inaccurate because the corresponding element is not a stay that is “open”. Rather, the corresponding element is a telescopic damper or gas spring that functions to hold the tailgate in its open position. See col. 2, ll. 59-63; col. 3, ll. 1-3; col. 13, ll. 7-15.
At col. 3, ll. 1, 5, 7, 8, 9, 13, 15, 20, 25 and 34-35, “open stay” or “open stays” is inaccurate for the reasons given above.
At col. 3, ll. 21 and 24-25, “level gap or deviation” is inaccurate because a “level gap” (i.e., a gap that is “level”) is not synonymous with a “deviation”. Further, “level gap” is not a conventional term.
At col. 5, ll. 30, 33, 36 and 37, “open stay” is inaccurate for the reasons given above.
At col. 5, ll. 31-32, “provided in the vicinity of an attaching portion of the gate hinge member” fails to accurately describe the disclosed open stay. At col. 11, ll. 15-17, the specification specifically defines the claimed “attaching portion” as the rear bottom part 2g of the groove 2c.8 Note the dashed line, in Fig. 5, extending from the lower end of the piston rod 71 of the stay 7 to a location on the rear part 2a of the vehicle body 2 that is located a substantial distance below the rear bottom part 2g of the groove 2c (i.e., the “attaching portion”). Further, note the illustration, in Fig. 5, of the mounting location of the upper end of the cylinder 72 of the stay 7. Fig. 5 shows a substantial distance between the upper end of the cylinder 72 and the gate hinge member 42 and, thus, a substantial distance between the upper end of the stay 7 and the rear bottom part 2g of the groove 2c (i.e., the “attaching portion”). See the similar illustration of the stay 103 in Fig. 13. No figure shows the stay 7, 103 “provided in the vicinity of” either (i) the “attaching portion” (i.e., the rear bottom part 2g of the groove 2c), or (ii) the disclosed gate hinge member 42, 102, 204.
At col. 5, ll. 33-35, “installed in the vicinity of the attaching portion of the gate hinge member” is inaccurate for the reasons given above.
At col. 5, ll. 42-43 and 45-46, “continuously extending from a roof moulding” fails to accurately describe the disclosed hinge cover. The term “continuously” means without interruption or gaps. This would require the hinge cover to be formed in one piece with the roof moulding, but that is not how the hinge cover is disclosed. Instead, as shown in Figs. 5, 11, 13, 14, 16-18, 23(a) and 23(b), the hinge cover 5, 110, 205 is a separate piece from the roof moulding 6, 113, 236 such that an interruption/gap is formed between a rear portion of the roof moulding 6, 113, 236 and a front portion of the hinge cover 5, 110, 205. Even though the interruption/gap is intended to be small, it exists nevertheless so that the structure is not continuous. This is especially clear from the illustration in Figs. 23(a) and 23(b).
At col. 6, l. 13, “continuously extending from a roof moulding” is inaccurate for the reasons given above.
At col. 6, ll. 25, 33, 38, 42 and 45, “open stay” is inaccurate for the reasons given above.
At col. 6, ll. 27-28, “the respective hinge members have one end thereof connected to the rotating axis…” is inaccurate because it is not possible for a structural member (e.g., a hinge member) to be connected to an “axis” since an “axis” is an imaginary line (not a structural element). Further, the “rotating axis” is defined by the structure of the “hinged members” (see col. 6, ll. 22-23). Thus, it is inaccurate to state that the hinge members are “connected to” their rotating axis.
At col. 6, ll. 33, “pen stay” is a typographical error.
At col. 6, ll. 59-60, “the hinge member may be fixed at each side portion of the tailgate” is inaccurate. A singular “hinge member” cannot be “fixed at each side portion of the tailgate”. This would require two hinge members—one at each side of the tailgate.
At col. 7, l. 4, “Therefore, bolt or” is not correct grammatically.
At col. 7, ll. 14-16, “the hinge member may be secured in a groove formed as a pair at right and left sides of a roof panel” is inaccurate. A singular “hinge member” cannot be secured in a singular “groove” formed “…at right and left sides of a roof panel”. This would require two hinge members and two grooves—
At col. 7, ll. 26, 29 and 34, “open stay” is inaccurate for the reasons given above.
At col. 7, l. 55, “tailgated” should read “tailgate”.
At col. 8, l. 10, “continuous from an outer surface of a roof moulding” is inaccurate for the reasons given above.
At col. 8, ll. 13-14, “continuous with that of an outer surface of the roof moulding” is inaccurate for the reasons given above.
At col. 9, ll. 26-30, Figs. 3 and 4 should be identified as illustrating prior art.
At col. 9, l. 66, “15(a), 15(b)” should read “15(a) and 15(b)”.
At col. 10, l. 23, “C-C” should read “22-22” or “XXII-XXII” in order to comply with 37 CFR 1.84(h)(3).
At col. 10, l. 27, “E-E” should read “23(b)-23(b)” or “XXIII(b)-XXIII(b)” in order to comply with 37 CFR 1.84(h)(3).
At col. 10, l. 58, “ceiling portion” is inaccurate for the reasons given above.
At col. 10, ll. 64 and 65, the singular term “groove” is inaccurate since the vehicle body 2 has two grooves 2c, 2c. See Fig. 5.
At col. 10, ll. 66-67, “extending from both the left and right end portions…of the roof portion 2b” is inaccurate because the grooves 2c, 2c do not “extend from” the roof portion 2b. Rather, the grooves 2c, 2c are formed in and/or extend into the roof portion 2b.
At col. 11, ll. 1-2, “the section of which is roughly channel-shaped” is inaccurate because the vehicle body does not have a singular channel-shaped “section”. Rather, the vehicle body 2 has two grooves 2c, 2c and, thus, two channel-shaped sections.
At col. 11, ll. 3, 7 and 58, the singular term “groove” is inaccurate for the reasons given above.
At col. 11, ll. 8, 11, 12, 53, 56, 57 and 63, the singular term “hinge” is inaccurate for the reasons given above.
At col. 11, ll. 11 and 14, the singular term “hinge cover” is inaccurate because the vehicle body is not provided with a singular “hinge cover”. Rather, the vehicle body 2 has two grooves 2c, 2c and, thus, two hinge covers 5, 5.
At col. 11, l. 13, the singular term “roof moulding” is inaccurate because the vehicle body is not provided with a singular “roof moulding”. Rather, the vehicle body 2 has two grooves 2c, 2c and, thus, two roof mouldings 6, 6.
At col. 11, ll. 18-23, “As shown in FIG. 12, a damper member which dampens an impact generated when closing the tailgate 3, a water-proof member which prevents rainwater from invading, and a weatherstrip W operating as a sealing material…are installed at the flange 2f…” is inaccurate because Fig. 12 does not show three separate elements (i.e., a damper member, a water-proof member, and a weather strip) installed at the flange 2f. Instead, only the weather strip W is shown in Fig. 12. Further, it is unclear what the relationship is between the “water-proof member” and the “weatherstrip W” since a weather strip is generally water-proof.
At col. 11, ll. 24-26, the description of the striker 21 is misplaced because this element is not “shown in FIG. 12” (col. 11, l. 18).
At col. 11, ll. 33-34, “The tailgate 3…is formed by a hemming process” is inaccurate since “hemming process” does not refer to a conventional manufacturing process used in the automobile art to construct vehicle body components such as a tailgate.
At col. 11, ll. 37-42, “a gate hinge member 42 rotatably attached to the hinge base member 41 by means of a hinge pin 43…are attached at the side plane portion 3a at the left and right upper end parts…of the tailgate 3” is inaccurate because a singular hinge (having one gate hinge member 42 attached to one hinge base member 41 by one hinge pin 43) cannot be attached “at the left and right upper end parts” of the tailgate. This would require two hinges—one at each side of the tailgate. Further, this description is inaccurate because the hinge base members 41 are not “attached at the side plane portion 3a” of the tailgate.
At col. 11, ll. 39-42, “…and an open stay 7 installed at the right edge of the gate opening portion 2d so as to turn are attached at the side plane portion 3a at the left 
At col. 11, l. 39, “open stay” is inaccurate for the reasons given above.
At col. 12, l. 8, “ceiling surface” is inaccurate for the reasons given above.
At col. 12, ll. 10, 52, 55-56, 62 and 67, the singular term “hinge cover” is inaccurate for the reasons given above.
At col. 12, ll. 10 and 64, the singular term “roof moulding” is inaccurate for the reasons given above.
At col. 12, l. 15, “welding bolts” is inaccurate for the reasons given above.
At col. 12, ll. 25-26, “a fixing bolt BO” is inaccurate. Note that Fig. 8 shows two fixing bolts BO, not a singular fixing bolt BO.
At col. 12, ll. 40-41, “longitudinal directions (the arrow directions H and I)” is inaccurate since directions H and I do not label longitudinal directions in Fig. 8.
At col. 12, ll. 41-42, “height directions (the arrow directions J and K)” is inaccurate since directions J and K do not label height directions in Fig. 8.
At col. 13, ll. 7, 11, 15, 56-57 and 58-59, “open stay” is inaccurate for the reasons given above.
At col. 13, ll. 16-18, “the attaching portion (the rear end bottom portion 2g) of the hinge base member 41 fixed at the vehicle body 2” is inaccurate. At col. 11, ll. 15-17, the specification specifically defines the “attaching portion” as the rear bottom part 2g of the groove 2c. This “attaching portion” is not “of” (i.e., is not a component of) the hinge base member 41. Further, this “attaching portion” is not “fixed at the vehicle body 2”.
At col. 13, ll. 23, 38 and 67, the singular term “hinge” is inaccurate for the reasons given above.
At col. 13, ll. 26, 28 and 35, the singular term “groove” is inaccurate for the reasons given above.
At col. 13, ll. 28, 30, 43, 50, 51 and 54, the singular term “roof moulding” is inaccurate for the reasons given above.
At col. 13, ll. 30, 32, 33, 38, 41 and 47-48, the singular term “hinge cover” is inaccurate for the reasons given above.
At col. 13, l. 36, the singular term “the side frame S” is inaccurate because the vehicle body 2 has two side frames S, S.
At col. 13, l. 47, the singular term “the hinge base member 41” is inaccurate because the vehicle body 2 is provided with two hinges 4, 4 and, thus, two hinge base members 41, 41.
At col. 13, ll. 62-63, “a provisional fixing bolt…is inserted into the through-holes 42f and 42g” is inaccurate because a singular “bolt” cannot be inserted into the two separate holes 42f, 42g.
At col. 14, ll. 9, 15, 19, 21 and 28, the singular term “hinge” is inaccurate for the reasons given above.
At col. 14, ll. 23 and 26, the singular term “fixing bolt BO” is inaccurate for the reasons given above.
At col. 14, ll. 33, 50-51 and 66, the singular term “gate hinge member 42” is inaccurate because the vehicle body 2 is provided with two hinges 4, 4 and, thus, two gate hinge members 42, 42.
At col. 14, l. 51, the singular term “hinge base member 41” is inaccurate for the reasons given above.
At col. 14, l. 51, the singular term “groove” is inaccurate for the reasons given above.
At col. 15, ll. 3, 25, 27, 57, 60 and 63, “open stay” is inaccurate for the reasons given above.
At col. 15, ll. 4, 6 and 10, “parting” is inaccurate for the reasons given above.
At col. 15, l. 9, “ceiling surface” is inaccurate for the reasons given above.
At col. 15, ll. 14, 17 and 19, the singular term “groove” is inaccurate for the reasons given above.
At col. 15, ll. 17, 25, 26 and 39, the singular term “hinge” is inaccurate for the reasons given above.
At col. 15, ll. 32-33, “the gate hinge member 42 is turned in the extending directions (that is, the shearing direction)” is confusing because it is unclear what is meant by “extending directions”. Also, the plural “extending directions” is inconsistent with the singular “shearing direction”. Further, “extending directions” is not synonymous with “shearing direction”.
At col. 15, ll. 53-55, “a pair of left and right gate hinge members (hereinafter merely called a “hinge member”) 102” is inaccurate because plural “members” cannot constitute a singular “member”.
At col. 16, l. 5, the term “side end side” is confusing and unconventional. How does the first “side” relate to and/or modify the second “side”? How does the “end” relate to and/or modify both the first “side” and the second “side”?
At col. 16, ll. 11-12, “vehicle 104” should read “vehicle body 104”.
At col. 16, ll. 33, 59 and 62-63, the singular term “hinge cover” is inaccurate for the reasons given above.
At col. 16, l. 34, the singular term “groove” is inaccurate for the reasons given above.
At col. 16, ll. 39, 43 and 66, “moulding braid connection” is inaccurate and unconventional. The term “braid” does not properly describe the connection structure shown in Fig. 14.
At col. 16, l. 59, the singular term “hinge member” is inaccurate for the reasons given above.
At col. 16, ll. 61, 64 and 64-65, the singular term “roof moulding” is inaccurate for the reasons given above.
At col. 17, ll. 2 and 5, the singular term “hinge cover” is inaccurate for the reasons given above.
At col. 17, l. 3, the singular term “groove” is inaccurate for the reasons given above.
At col. 17, l. 4, the singular term “roof moulding” is inaccurate for the reasons given above.
At col. 17, ll. 15-18, “The plate surface thereof extends almost on…a perpendicular plane along the longitudinal direction of the vehicle” is inaccurate 
At col. 17, ll. 19-20, the singular term “the side plane portion” is inaccurate because the tailgate has two side plane portions—one at each side. Further, the singular “side plane portion” is inconsistent with the plural “left and right edge portions” (ll. 20-21).
At col. 17, l. 48, the singular term “hinge member” is inaccurate for the reasons given above.
At col. 17, l. 58, “open stay” is inaccurate for the reasons given above.
At col. 17, l. 61, “15(a), 15(b)” should read “15(a) and 15(b)”.
At col. 17, l. 62-64, “Therefore, in the views it seems that the pair of hinge members 102 overlap each other” is inaccurate. Figs. 15(a) and 15(b) do not illustrate two hinge members that “overlap each other”. Rather, only a single hinge member is shown in each figure.
At col. 18, ll. 1, 35, 39, 40 and 42, “open stay” is inaccurate for the reasons given above.
At col. 19, ll. 14-15, “the turning arm portion 221 of the hinge cover 205” is inaccurate because the turning arm portion 221 is not a component “of” the hinge cover 205.
At col. 19, ll. 17-25, the paragraph consists of a single, run-on sentence, which is incorrect grammatically and confusing.
At col. 21, ll. 26-27, “the hinge cover 205 is fitted into the linear groove 233” is inaccurate because the hinge cover 205 is not “fitted into” the groove 233. Rather, the groove 233 is part of the cover 205.
At col. 21, ll. 26-27, “in which the neck portion 234a of the fitting member 234 is drilled” is inaccurate because the neck portion 234a is not a “drilled” member.
At col. 21, l. 32, “FIG. 23A” should read “Fig. 23(a)”.
At col. 21, ll. 36-37, 39 and 45-46, “moulding braid connection” is inaccurate for the reasons given above.
At col. 21, l. 62, “as shown in FIG. 22 and FIG. 24” is inaccurate because “the outer ornamentally-designed plane 236a” (l. 66) is not shown in Figs. 22 and 24.
At col. 22, ll. 13-15, “When forming the rear part structure, first, the hinge base members 203 of the respective tailgate hinge members 202 are the rear end bottom portions of the grooves 208 disposed…” is not correct grammatically and is confusing.
At col. 22, ll. 26 and 54, “moulding braid connection” is inaccurate for the reasons given above.
At col. 22, ll. 40-43, “At this time, as shown in FIG. 20, the hinge cover 205 can be easily assembled at one fixing point (the cover attaching portion 211) of the cover attaching portion 211 secured at one point in the hinge base member 203…” is not correct grammatically and is confusing.
At col. 22, l. 67 to col. 23, l. 1, “moulding braid connection” is inaccurate for the reasons given above.
At col. 23, ll. 2-3, “continuously form a flush surface” is inaccurate for the reasons given above.

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. Specifically, the drawings fail to show:
An open stay “provided in the vicinity of an attaching portion of the gate hinge member” (claim 5). At col. 11, ll. 15-17, the specification specifically defines the claimed “attaching portion” as the rear bottom part 2g of the groove 2c.9 Note the dashed line, in Fig. 5, extending from the lower end of the piston rod 71 of the stay 7 to a location on the rear part 2a of the vehicle body 2 that is located a substantial distance below the rear bottom part 2g of the groove 2c (i.e., the “attaching portion”). Further, note the illustration, in Fig. 5, of the mounting location of the upper end of the cylinder 72 of the stay 7. Fig. 5 shows a substantial distance between the upper end of the cylinder 72 and the gate hinge 
A hinge cover having “positioning ribs along a longitudinal direction thereof and at both ends in a width direction of an underside thereof” (claim 10, ll. 1-3). The only embodiment that is disclosed as having “positioning ribs” is the embodiment of Figs. 16-24. See col. 20, ll. 11-27. Fig. 17 show positioning ribs 205a, 205b extending from the cover 205 in a generally lengthwise direction (from points near a front portion of the cover 205 to points near a rear portion of the cover 205). The same ribs 205a, 205b are shown in cross section in Fig. 22. However, no figure shows such positioning ribs “at both ends in a width direction of an underside” of the cover 205.

These features must be shown or canceled from the claims.  No new matter should be entered.

The drawings are object to because:
They do not comply with 37 CFR 1.84(p)(5) because reference numbers 21a (see col. 21, l. 3), 211a (see col. 22, l. 35) and 237 (see col. 22, l. 57) are mentioned in the specification, but do not appear in the drawings.
They do not comply with 37 CFR 1.84(p)(5) because reference characters H2 (see Figs. 5 and 12), T2 (see Fig. 12) and 30 (see Fig. 12) appear in the drawings, but are not mentioned in the specification.
In Fig. 1, the lead line for reference number 333 is not properly directed to the disclosed “parting” on the upper part 331 of the tailgate 330. See col. 1, ll. 58-62. Note that the lead line for reference number 333 is improperly directed to the boundary line for dimension T1.
Fig. 20 does not comply with 37 CFR 1.84(h)(3), which states that the ends of a section line should be designated by Arabic or Roman numerals corresponding to 
In Fig. 21, the lead line for reference number 233 is not directed to the groove in the cover engagement portion 227. See Figs. 17, 20 and 24; col. 20, ll. 40-58; col. 21, ll. 26-32. It does not appear that the groove 233 is illustrated in Fig. 21.
In Fig. 22, the lead line for reference number 213a is not directed to one of the holes in the roof portion 206. See Figs. 16 and 20; col. 19, ll. 48-52. The hole 213a is not visible in Fig. 22.
Fig. 23(a) does not comply with 37 CFR 1.84(h)(3), which states that the ends of a section line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view. Thus, each occurrence of “E” should be changed to “23(b)” or “XXIII(b)”.
In Fig. 24, the lead lines for reference number 205a, 205b are not directed to the same positioning ribs 205a, 205b shown in Figs. 17 and 22. See col. 20, ll. 11-27. Note that, as shown in Figs. 17 and 22, the positioning ribs 205a, 205b are located laterally inward with respect to the edge portions 251a, 251b.

The objections to the drawings will not be held in abeyance.

Pertinent Prior Art
The following prior art of record is considered pertinent to applicant’s disclosure.

Hiroharu teaches a roof cover 18 concealing a rear roof recess 5 in which a hinge 3 is mounted. A hinge cover 14 is mounted on a hinge member 8 attached to a rear hatch/gate 4 such that the hinge cover 14 is flush with the roof cover 18.

Parkinson teaches a hinge mounting for a rear hatch/gate that is similar in construction to that of Eke (discussed above).

Sugai et al. teaches a roof cover-like member 6 having a notch 32 that receives a hinge member 11 when the hinge member 11 is moved to an open position. A hinge cover 40 is mounted on the hinge member 11.

Taunay teaches a hinge having a hinge member 8 attached to a side plane portion on a side member 18 of a rear hatch/gate 6.

Yoshiaki et al. teaches a stay 5 attached to a rear hatch/gate 1 in a vicinity of a hinge.

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.


Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail10 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim is limited by this explicit definition set forth in the specification.
        2 All citations are to the English translation.
        3 All citations are to the full English translation.
        4 All citations are to the English translation.
        5 All citations are to the English translation.
        6 All citations are to the English translation.
        7 All citations are to the English translation.
        8 The claim is limited by this explicit definition set forth in the specification.
        9 The claim is limited by this explicit definition set forth in the specification.
        10 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.